       Case 2:08-cr-00212-TLN Document 687 Filed 06/11/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     MIGUEL EDWARDO VASQUEZ, JR.
6
7                              IN THE UNITED STATES DISTRICT COURT
8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                       )    Case No. 2:08-cr-00212-TLN-1
10                                                   )
                             Plaintiff,              )    STIPULATION AND ORDER TO CONTINUE
11                                                   )    ADMIT/DENY HEARING
            v.                                       )
12                                                   )
     MIGUEL EDWARDO VASQUEZ, JR.,                    )    Date: June 18, 2020
13                                                   )    Time: 9:30 a.m.
                             Defendant.              )    Judge: Hon. Troy L. Nunley
14                                                   )
15
16
17          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Aaron D. Pennekamp, Assistant United States Attorney, attorneys for Plaintiff,
19   Heather Williams, Federal Defender, through Assistant Federal Defender Douglas J. Beevers,
20   attorneys for Miguel Edwardo Vasquez, Jr., that the admit/deny hearing scheduled for June 18,
21   2020, at 9:30 a.m., be vacated and the matter continued to July 30, 2020, at 9:30 a.m.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28

      Stipulation and Order to Continue Admit/Deny       -1-
      Hearing
      Case 2:08-cr-00212-TLN Document 687 Filed 06/11/20 Page 2 of 3


1           The reasons for the continuance are those described in General Order Nos. 611, 612, 617,
2    and 618, as well as the fact that—in light of the COVID-19 pandemic, which has delayed
3    defense counsel’s investigation attempts—the defense needs more time to investigate the charges
4    alleged in the Probation Violation Petition.
5           Vasquez is currently out-of-custody and his probation officer reports that he is
6    performing well while on release. Vasquez’s probation officer therefore has no objection to
7    continuing the currently scheduled admit/deny hearing, as requested by the parties.
8
9    DATED: June 10, 2020
                                                     Respectfully submitted,
10
11                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
12
                                                     /s/ Douglas J. Beevers
13                                                   DOUGLAS J. BEEVERS
                                                     Assistant Federal Defender
14
                                                     Attorney for MIGUEL EDWARDO VASQUEZ, JR.
15
     DATED: June 10, 2020                            MCGREGOR W. SCOTT
16                                                   United States Attorney

17                                                   /s/ Aaron D. Pennekamp
                                                     AARON D. PENNEKAMP
18                                                   Assistant United States Attorney
                                                     Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Admit/Deny     -2-
      Hearing
       Case 2:08-cr-00212-TLN Document 687 Filed 06/11/20 Page 3 of 3


1                                                    ORDER
2            IT IS HEREBY ORDERED that the Court, having received, read, and considered the
3    parties’ stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its
4    entirety as its order.
5            IT IS FURTHER ORDERED that the June 18, 2020 admit/deny hearing shall be continued
6    until July 30, 2020, at 9:30 a.m.
7    DATED: June 10, 2020
8
9                                                            Troy L. Nunley
                                                             United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Admit/Deny    -3-
      Hearing
